Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/770,607 filed 6/7/20. Claims 1-10 are pending with claims 1 and 6 in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claims 8-9 are contained within Independent claim 6 from which they depend and thus fail to further limit the subject matter of the claim upon which they depend. Claim 10 contains duplicate subject matter to claim 7 where both claims 7 and 10 depend upon Independent claim 6. Therefore, claim 10 is a duplicate of claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 states “according to any of the claims 1”.  The Examiner believes the claim should read “according to claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vieri US 2019/0172025 A1.
Vieri teaches:
Re: claim 6, A method for operating a computerized reward system- characterized by comprising the following steps: - Monitoring unit collects physical parameters from a specific user, generating a physical activity record ([0079], [0099] data from one or more users detected from forms of movement is recorded by sensors and number of coins is calculated based on the energy of a user; [0096] summary of activity is illustrated in a chart); - Validation unit correlates the parameters of the physical activity record according to special correlation schemes, each correlation scheme comprising standard key-parameters defining a physical activity performance model, said model being stored in the database structure of the validation unit ([0079], [0090]-[0095] the number of coins to be dispersed within a time frame can be determined based on a predetermined power share value such as a certain amount for every step and is coded in the system); wherein the physical activity is performed by the user during a physical activity session, said session comprising an initial stage and a final stage during which the monitoring unit collects valid physical parameters to generate a valid physical activity session record ([0079], [0090]-[0095], [0099] data from one or more users is recorded by sensors during a time frame with a predetermined value, coins are calculated and assigned); - Validation unit performs a physical activity validation by matching the standard key-parameters of a special correlation scheme with key-parameters resulting from said special correlation scheme applied to the physical activity record; the physical activity being validated if the validation unit, for a special correlation scheme, detects a match between the key-parameters resulting from the correlation of the physical activity record and the standard key- parameters associated to the respective physical activity performance model ([0079], [0090]-[0099] number of coins assigned is calculated based on activity data from one or more users sensors during a predetermined time frame and calculated based on the number of shares produced during the predetermined time frame and a multiplier); -5- - If the physical activity session record is valid, the physical activity session record assigned to the specific user is uploaded to the reward dispensing system ([0090] number of coins assigned is calculated and transferred to the blockchain server); - Reward dispensing system generates and distributes digital asset rewards to the specific user in periodic batches ([0079]-[0080], [0090] number of coins is exchanged for cryptocurrency and added to a user’s wallet).  

Re: claim 7, Method according to claim 6, wherein the amount of digital asset rewards that the specific user receives is a function of the total number of users with valid physical activity record and a daily number of digital assets that the reward dispensing system generates ([0091]-[0095] number of coins assigned to user can be determined based on number of available users and number of power shares generated by movements of all users multiplied by a predetermined power share value).  

Re: claim 8, Method according to claim 6, wherein the validation unit performs a physical activity session validation, by correlating the parameters of the physical activity session record; the physical activity session being validated if the validation unit, for a special correlation scheme, detects a match between the key- parameters resulting from the correlation of the physical activity session record and the standard key-parameters associated to the respective physical activity performance model ([0079], [0090]-[0099] number of coins assigned is calculated based on activity data from one or more users sensors during a predetermined time frame and calculated based on the number of shares produced during the predetermined time frame and a multiplier).

Re: claim 9, Method according to claim 6, wherein if the physical activity session is valid the physical activity session record assigned to the specific user is uploaded to the reward dispensing system ([0090] number of coins assigned is calculated and transferred to the blockchain server).  

Re: claim 10, Method according to claim 6, wherein the amount of digital asset rewards that the specific user receives is a function between the total number of users with valid physical activity sessions and a daily number of digital assets that the reward dispensing system generates ([0079], [0091]-[0095] number of coins assigned to user can be determined based on number of available users and number of power shares generated by movements of all users multiplied by a predetermined power share value).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vieri US 2019/0172025 A1 in view of Lewallen et al. US 2017/0177833 A1.
Vieri teaches:
Re: claim 1, A computerized reward system of digital assets for rewarding user behaviour beneficial to health characterised in that it comprises: - A monitoring unit including sensor means adapted to collect physical parameters from a user, the physical parameters being related to physiological, motion and/or body posture parameters ([0079], [0099] data from one or more users detected from forms of movement is recorded by sensors); and a respiratory effort sensor configured to detect the inhaling and exhaling breathing periods of the user ([0036] sensors can detect breath); at least one accelerometer, at least one gyroscope and at least one magnetometer ([0087] sensors may include an accelerometer, gyroscope and magnetometer); and wherein the monitoring unit is further configured to generate a user's physical activity record from the physical parameters collected ([0079], [0099] data from one or more users detected from forms of movement is recorded by sensors and number of coins is calculated based on the energy of a user; [0096] summary of activity is illustrated in a chart); - A validation unit comprising processor means programmed to correlate the user's physical activity record generated by the monitoring unit in order to detect the execution of a physical activity by the user ([0079], [0090]-[0095], [0099] data from one or more users is recorded by sensors during a time frame with a predetermined value, coins are calculated and assigned); - A reward dispensing system, in communication with said validation unit, comprising a peer-to-peer network configured to manage a decentralized ledger blockchain distributed computing platform for inter-node communication ([0079]-[0080] blockchain server includes a distributed ledger; any data stored in database can be communicated to blockchain server); said reward dispensing system being programmed to generate and distribute peer-to-peer digital asset rewards if the validation unit detects a valid session record of physical activity executed by the user ([0079]-[0080], [0090] number of coins is exchanged for cryptocurrency and added to a user’s wallet); the digital asset is a cryptocurrency ([0079], [0093] coin is a crypto coin which is exchanged for cryptocurrency; coins can be converted into different cryptocurrencies); wherein, the processor means of the validation unit comprises: - a database structure adapted to store physical activity performance models, each of said models comprising a set of standard key- parameters that identifies unequivocally a certain physical activity ([0079], [0090]-[0095] the number of coins to be dispersed within a time frame can be determined based on a predetermined power share value such as a certain amount for every step and is coded in the system); and - a correlation engine programmed to correlate the user's physical activity record according to special correlation schemes and to match key-parameters resulting from one of said correlation schemes with the -3- respective standard key-parameters of a physical activity performance model stored in the database structure ([0090]-[0095] the number of coins to be dispersed within a time frame can be determined based on a predetermined power share value such as a certain amount for every step and is coded in the system).

Vieri teaches an accelerometer, gyroscope and magnetometer ([0087]) but fails to specifically teach wherein the sensor means comprise a body posture sensorial module.

However, Lewallen teaches in a similar field of endeavor receiving data from sensors related to physical activities being performed by a user where the sensor means comprise a body posture sensorial module ([0032]-[0033], [0053], [0094], [0103], [0112] user’s breathing pattern, balance and posture may be monitored and tracked). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a body posture sensor, as taught by Lewallen, into the sensor system of Vieri, as an obvious matter of design choice as an alternative sensor means that allows for additional activities such as yoga to be monitored to provide feedback and analysis of biometric data ([0012]-[0016]). 

Vieri as modified by Lewallen additionally teaches:
Re: claim 2, Vieri additionally teaches computerized reward system of digital assets according to claim 1 wherein, the monitoring unit further comprises a communication module programmed to establish a bidirectional wireless communication link with an external device; said external device being adapted to control the operation of the monitoring unit through said bidirectional wireless communication link ([0080]-[0081]); said wireless communication link is performed over a wide area network, a local area network or a personal area network, such as Bluetooth ([0030]-[0031]; [0077]-[0078]; [0083]-[0084]; claim 9 sensors, mobile device, blockchain servers and wallet are all connected through a network such as a WAN, LAN, Bluetooth); and wherein the system further comprising a web user interface electronic platform, provided in a network-based system ([0078], [0083]-[0084]), said platform suitable to provide user access to reward system contents by means of a web application configured to communicate with said network-based system ([0078], [0083]-[0084] wallet software application may be part of mobile application on mobile device which communicates over network such as a GAN, WAN, LAN, etc.); wherein the reward system contents are related to activity session records, physical activity guiding sessions and reward data records ([0089]-[0090]).  

Re: claim 3, Vieri additionally teaches computerized reward system of digital assets according to claim 1, wherein the monitoring unit is enclosed in a strap; said strap being wearable and adapted to be attachable to the chest or stomach of the user ([0087] sensors can be comprised of a chest strop).  

Re: claim 5, Vieri additionally teaches computerized reward system of digital assets according to claim 1, wherein the decentralized ledger blockchain distributed computing platform is Ethereum based and the cryptocurrency is Ethereum ([0093]).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vieri US 2019/0172025 A1 in view of Lewallen et al. US 2017/0177833 A1, as applied to claim 1 above, and further in view of Theeuwes US 2014/0357939 A1.
The teachings of Vieri and Lewallen have been discussed above.
Vieri as modified by Lewallen additionally teaches:
Re: claim  4, Lewallen additionally teaches computerized reward system of digital assets according to claim 1, wherein the monitoring unit further comprises a meditation pad, suitable to perform meditation practices; said meditation pad including a proximity sensor ([0026], [0059], [0102]-[0103], [0111]-[0113] proximity sensors), battery means ([0034]-[0035], [0053] LEDs which require power), and an illuminated surface configured to emit visible light for relaxing purposes ([0034]-[0035], [0053], [0056] LEDs emit lights representing the 7 chakras of yoga); wherein the visible light emitted by the pad's surface varies according to the parameters collected from the respiratory effort sensor ([0031], [0034]-[0035], [0053], [0056] LEDs emit lights representing the 7 chakras of yoga to indicate breathing patterns).  

Vieri as modified by Lewallen fails to specifically teach a meditation pad that includes vibration means.

However, Theeuwes teaches a meditation pad that includes vibration means (abstract; [0022]-[0023]; claim 3 meditation mat that provides tactile cues such as vibrations).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to to incorporate vibrations, as taught by Theeuwes, into a yoga or meditation device of Vieri as modified by Lewallen, as an obvious matter of design choice which helps to provide tactile feedback to a user during a fitness or meditation session). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH